Citation Nr: 1105788	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left arm and left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Christine Lehr, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
During the pendency of the appeal, the Veteran's claims folder 
was transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in May 2010.  A transcript 
of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran served on active duty from October 1969 to August 
1976.  He served as an aviation electronics technician.  

The Veteran submitted his initial claim for service-connection in 
October 2001.  He maintained that he suffered injuries as a 
result of a personal assault that occurred during service in May 
1972.   In particular, he asserted that he had neck, left arm, 
and left shoulder disorders as residuals from injuries suffered 
in the assault.  He also reported that he had had treatment in 
the years since service, but that there were no records.

The Veteran has submitted multiple statements and testified at 
two hearings about how he was assaulted one evening when in 
Okinawa.  He indicated that he was the subject of an unprovoked 
attacked.  He stated that he was struck with a piece of pipe and 
later said it was a metal piece from a military bunk bed and that 
he was hit in the face.  The Veteran has also said that he had 
blocked out the memory of the assault for many years until he was 
watching a television program that showed military facilities on 
Okinawa.  He said this caused him to remember the events of the 
assault.

The Veteran further maintains that he has continued to suffer 
pain in his neck, left arm, and left shoulder as a result of the 
assault.  He has also stated that he sought treatment for these 
pains without being aware of their origin until he remembered the 
assault during service.

The Veteran's service treatment records (STRs) contain an entry 
from May 1, 1972, which shows that he suffered a laceration to 
his lips and upper gum.  All lacerations were described as small, 
and the lower lip was swollen.  It was also noted that the 
Veteran was not initially oriented to his surroundings.  The 
entry contains additional notations made at 15-minute intervals.  
The Veteran was able to speak without slurring, and there was no 
evidence of skull trauma.  The impression was listed as clearing 
posttraumatic disorientation without localizing signs.  Another 
entry from May 1972 indicates he was seen for removal of sutures.

The STRs contain several additional entries relating to treatment 
for complaints of left elbow pain in August 1973, and the 
impression was biceps tendonitis.  He was diagnosed with radial 
head tendonitis of the left elbow in September 1973.  A third 
evaluation of left elbow pain in October 1973 noted a full range 
of motion, but pain was produced with extreme passive external 
rotation and active internal rotation of the forearm.  The 
impression was a stress reaction.  

The Veteran had a reenlistment physical examination in November 
1973.  No residuals from the personal assault were noted on the 
examination, nor were any claimed by the Veteran on his report of 
medical history at that time.  He also had a flight physical in 
May 1974, but there were also no findings of residuals of the 
personal assault noted on the examination report.  The Veteran's 
discharge physical examination was likewise negative in July 
1976.  

As noted above, the Veteran was in an aviation rating and served 
as a member of a flight crew for P-3 aircraft.  His personnel 
records document a number of qualifications attained as a 
crewmember for that aircraft, particularly during 1972.  The 
Veteran has said that he was taken off flight status for 
different periods of time as a result of the assault and the 
impact of the injuries, to include for a 45-day period.  Special 
Duty Abstract Forms, NAVMED 1346, in the STRs contain entries to 
reflect times when the Veteran was suspended from special duty - 
flight status.  He was off flight duty from May 4, 1972, to May 
8, 1972, as a result of dental injury.  He was also off flight 
status in June 1972 for a cold and in June 1973 for an ear block.

The Veteran has maintained that he received additional treatment 
for his complaints involving his neck, left arm, and left 
shoulder at several other naval facilities during service, but 
that the records are missing.  In particular, he has asserted 
that he was seen at facilities in the Philippines, Hawaii, and 
California.  In regard to California, he indicated that he was 
assigned to Moffett Airfield where he was referred to the Naval 
Hospital in Oakland, California.  He felt that there should be 
additional records from those locations in his STRs.

The Board notes that there are records from Cubi Point Naval 
Facility in the Philippines and Barbers Point, Hawaii, in the 
STRs that note treatment for left elbow complaints.  The RO 
attempted to obtain additional records by writing to the Naval 
Personnel Command Center in May 2008.  There is no indication of 
a response from that facility in the claims folder.  The Board 
notes that a May 2009 supplemental statement of the case (SSOC) 
refers to a response from the National Personnel Records Center 
(NPRC) dated in September 2008.  The SSOC informs the Veteran 
that efforts to obtain additional records were not successful. 

Nevertheless, there is no evidence of the response from NPRC in 
the claims folder.  The Board notes that the Veteran's personnel 
records were obtained in June 2009.  However, the absence of the 
response from the Naval Personnel Command Center as well as from 
the NPRC requires additional development.  The RO must provide 
the Veteran with notice of the efforts made to obtain the alleged 
missing STRs and the outcome of such efforts.  Any responses from 
records requests cited to the by the RO must be associated with 
the claims folder.  38 C.F.R. § 3.159(c)(2), (e) (2010).

The Veteran first sought treatment from VA in September 2001.  
His complaints of neck pain as well as left arm and shoulder pain 
were noted at the outset.  An entry from November 26, 2001, 
provided an assessment of posttraumatic chronic neck, shoulder, 
and headache pain.  (The Board notes that the Veteran was denied 
service connection for headaches in a rating decision dated in 
January 2003.  There is no indication of any disagreement with 
the rating decision of record.)  Other entries noted 
impressions/assessments of chronic neck and left arm pain without 
further identifying the etiology.

The Veteran underwent a magnetic resonance imaging study (MRI) of 
the cervical spine in February 2002.  The results were said to 
show diffuse degenerative disease of the cervical spine.  The 
spinal canal appeared diffusely narrowed with a mild degree of 
multi-level spinal stenosis, which was of both a developmental 
and acquired etiology.  There were also multi-level disc 
osteophyte complexes and small disc protrusions present with 
multi-level neural foraminal narrowing.  X-rays of the cervical 
spine further provided evidence of degenerative joint disease 
(DJD) of the cervical spine.  VA treatment records from 2001 to 
2004 noted frequent complaints of neck and left arm pain with 
further complaints of numbness and tingling in the left arm and 
hand.  

The Veteran underwent a nerve conduction velocity (NCV) study in 
June 2003.  The examiner noted the Veteran was being evaluated 
for worsening left-sided neck pain.  The examiner noted that the 
Veteran had a history of assault over 25 years earlier.  The 
Veteran had also been diagnosed with diabetes mellitus.  The 
examiner noted the results of the 2002 MRI of the cervical spine 
and indicated that the Veteran had limited cervical range of 
motion in all planes with marked reproduction of symptoms in the 
left lateral oblique plane.  He stated that the upper and lower 
limb reflexes and motor were within normal limits, but sensation 
was diminished to light touch in the fingertips and in a stocking 
distribution bilaterally.  NCV testing was said to have showed 
mild carpal tunnel syndrome (CTS) on the left.  The examiner said 
the findings were consistent with a neural injury distal to the 
nerve roots (foraminal level) at the C5-C6/C6-C7 level and stated 
that these findings correlated with the MRI findings listed and 
the history of trauma.  

The Board previously remanded the Veteran's case in April 2006.  
An examination was requested, and the examiner was requested to 
identify any neck, left arm, or left shoulder disability that may 
be present.  Further, the examiner was asked to provide an 
opinion as to whether it was at least as likely as not that any 
identified disability was related to the Veteran's military 
service.  

The Veteran was subsequently afforded a neurology examination in 
September 2006.  The examiner provided a detailed review of the 
STRs that included the initial treatment for the assault as well 
as follow-on treatment entries related to left elbow pain.  The 
examiner also referenced the several physical examinations of 
record.  The examiner further noted the results of the NCV study 
from June 2003 that showed left CTS and no denervation in any 
radicular dermatomes.  He also observed that the NCV report 
concluded there was left arm nerve damage, but he said this was 
not based on any information presented.  The examiner also noted 
the results of an MRI study from October 2005, which he said 
showed severe DJD (osteoarthritis) from C3-C7 that was expected 
for the Veteran's age.  He said there were osteophytes, joint 
space narrowing, and mild kyphosis.  The examiner also stated 
there was neither nerve nor spinal cord pressure from the DJD.  
On examination there was some limitation of motion of the 
cervical spine noted.  The range of motion for the left shoulder 
was said to be full with no discomfort.  

The examiner provided the following assessment:

In summary, [the Veteran] clearly had 
an injury late on 5/1/72, involving 
his lips, left face, and also a 
concussion, likely accounting for much 
of his chronic headaches and TMJ 
dysfunction.  He did not have any 
broken teeth.  Surprisingly, the AM of 
his injury on 5/1/72 he was evaluated 
in clinic for TMJ problems.  On the 
multiple records after 5/1/72 he was 
noted as having intermittent left and 
right arm pain, both of short 
duration, and was not noted as having 
any significant medical issues on his 
discharge exam.  He apparently started 
having more neck and shoulder pain in 
the 80's (though no documentation 
available) and by 2002, clearly had 
severe neck and left shoulder pain, 
thought at that time by his providers 
to emanate from his severe cervical 
DJD.  The DJD now noted is clearly age 
appropriate, not affected by his 1972 
injury, and likely has come on slowly 
worsened over the last 30 years.  The 
neck pain could have arisen from 
either his injury or the current DJD 
(which is the most common pattern) and 
it is very difficult to tell.  He 
clearly now has left carpal tunnel 
syndrome as the cause of his left 
hand/arm numbness, which of course 
could be easily treated, and clearly 
this is new over the last several 
years.

It is certainly possible that the neck 
pain could have arisen from the 
altercation on 5/1/72, and now is 
significantly worsened by the cervical 
DJD (which is age related and not 
trauma related).  Clearly, he did have 
some left arm pain on several exams in 
the period 8-11/73 as well.  As is the 
case in many patients, the current 
picture is likely a mixture of old and 
new problems, and the contemporary 
exams from the 1972 to 1976 period 
only mention these briefly.  However, 
I think it is at least as likely as 
not that some of the neck and left arm 
pain dates back to the 1972-1973 
service period, though not necessarily 
in relation to the altercation 5/1/72.  
However, there is also a considerable 
neck pain, shoulder pain and left arm 
numbness which is clearly related to 
the DJD and his current carpal tunnel 
syndrome and not to any previous 
injury.

Nevertheless, the examiner failed to identify the 
"disabilities" associated with the Veteran's neck, left arm, 
and left shoulder as requested.  He did note the presence of DJD 
of the cervical spine and left CTS.  However, the examiner did 
not identify the etiology of the Veteran's neck, left arm, and 
left shoulder pain that he said could be related to service.  The 
Board notes that pain itself is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (pain alone without a diagnosed or identifiable 
underlying malady cannot constitute a disability for which 
service connection may be granted), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Additional VA treatment records dated from 2002 to 2009 noted 
continued treatment for complaints of neck, left arm, and left 
shoulder pain.  A VA physician, Dr. D., treated the Veteran in 
the physical medicine and rehabilitation clinic for a number of 
years.  She provided diagnoses of degenerative disc disease (DDD) 
of the cervical spine, left carpal tunnel syndrome, and 
peripheral neuropathy.  In an entry from February 26, 2002, Dr. 
D. said that she was unable to localize a radiculopathy to a 
specific level in the neck.  However, in an entry dated on June 
11, 2003, Dr. D. said the Veteran's multi-level cervical DDD was 
causing radicular symptoms.  

The Veteran submitted a statement from Dr. D. that was dated in 
October 2005, but that was not received at the RO until June 
2009.  She noted that she first treated the Veteran in 2002.   
She said he provided a 30-year history of left arm numbness, 
tingling, and weakness that began after he was struck with a 
pipe.  She noted that the MRI of February 2002 had shown DDD 
along with neuroforaminal narrowing and mild spinal stenosis.  
She also stated the Veteran had chronic neck pain over the years 
secondary to the injury in service.  Dr. D. opined that his 
current problems with his cervical spine were the result of the 
injury he sustained while in service.  She said that the 
Veteran's current symptoms were as likely as not related to the 
injury he sustained while in service.  

Although Dr. D. provided a favorable opinion in support of the 
Veteran, she did not identify the symptoms that she was now 
relating to the injury in service.  Nor did she describe the 
"injury" sustained by the Veteran in service.  Moreover, the 
only disorder identified was DDD of the cervical spine with 
stenosis.  She did not specifically relate this diagnosis to the 
Veteran's injury in service.  Her statement appears to relate the 
Veteran's "pain" to the injury in service without providing an 
etiology for the pain.  As noted, supra, pain itself is not a 
disability for VA compensation purposes.  A diagnosis associated 
with the pain is required, even if it is a pain syndrome of some 
type.  A symptom described only as pain, without more, cannot be 
recognized as disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
and request that he identify the 
names, addresses and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claim.  The RO should attempt 
to obtain and associate with the 
claims folder any additional medical 
records identified by the Veteran that 
are not already of record.  

2.  There is no evidence of the 
response from the NPRC in the claims 
folder.  The Board notes that the 
Veteran's personnel records were 
obtained in June 2009.  However, the 
absence of the response from the Naval 
Personnel Command Center as well as 
from NPRC requires additional 
development.  The RO must provide the 
Veteran with notice of the efforts 
made to obtain the alleged missing 
STRs and the outcome of such efforts.  
Any responses from records requests 
cited to the by the RO must be 
associated with the claims folder.  
This would include at a minimum the 
September 2008 response cited in the 
SSOC of May 2009.

3.  Upon completion of the above the 
Veteran should be afforded a VA 
examination to determine the nature 
and etiology of any all neck, left 
arm, and left shoulder disorders.  The 
claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been 
reviewed.  All necessary tests should 
be conducted which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should note the Veteran's 
contentions that he was injured during 
a personal assault that occurred 
during service and that he has 
developed chronic neck, left arm, and 
left shoulder pain due to that 
assault.  The findings of June 2003 
NCV study were considered consistent 
with a history of trauma, and a 
September 2006 VA examination related 
the Veteran's symptoms of pain to 
service, but the examiner did not 
specify the basis for such an opinion.  
That examination report should be 
reviewed in detail.  In addition, a VA 
physician, Dr. D. made a statement in 
October 2005 that related the 
Veteran's symptoms to his injury in 
service without describing said injury 
and without providing a diagnosis of a 
current disorder that is responsible 
for the Veteran's symptoms - described 
as pain.  

The examiner should identify all 
current diagnoses of neck, left arm 
and/or left shoulder disorders that 
may be may be present.  It should be 
noted that pain alone, without a 
diagnosed related medical condition, 
does not constitute a disability for 
which service connection may be 
granted.  For each diagnosis 
identified, the examiner should state 
whether it is at least as likely as 
not that the disorder is related to an 
assault in service or is otherwise 
causally or etiologically related to 
the Veteran's military service.  

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]"38 C.F.R. § 4.1 (2010), copies of 
all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  After the development requested 
has been completed, the RO should 
review the examination report to 
ensure that it is in compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures at once in accordance with 
Stegall, supra.

6.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his attorney 
should be furnished with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

